            Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 1 of 51


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                             District of Colorado

         In the Matter of the Search of
 1186 Fletcher Drive, Erie, CO 80516, more fully                   )       Case No. 21-sw-481-KLM
 described in Attachment A, attached hereto, to include            )
 one vehicle and the person of Logan Grover (aka                   )
 “Logan V R Grover”) at the time of the search warrant             )
 execution
                                                                   )

                                          APPLICATION FOR A SEARCH WARRANT

         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty
of perjury that I have reason to believe that there is now concealed on the following person or property located in the State and
District of Colorado          (identify the person or describe property to be searched and give its location):

           SEE “ATTACHMENT A”, which is attached to and incorporated in this Application and Affidavit
           The person or property to be searched, described above, is believed to conceal (identify the person or describe the property to be
seized):

           SEE “ATTACHMENT B”, which is attached to and incorporated in this Application and Affidavit
           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                   X evidence of a crime;
                   X contraband, fruits of crime, or other items illegally possessed;
                   X property designed for use, intended for use, or used in committing a crime;
                       a person to be arrested or a person who is unlawfully restrained.

        The search is related to violations of 18 U.S.C. § 1752(a)(1) and 40 U.S.C. § 5104(e)(2), and the application is based on
these facts:

           X Continued on the attached affidavit, which is incorporated by reference.
               Delayed notice of      days (give exact ending date if more than 30 days:                                 ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                              s/ Marisa Budwick
                                                                                  Applicant’s signature

                                                                               Marisa Budwick, Special Agent, FBI
                                                                                Printed name and title

Sworn to before me and:           signed in my presence.
                                x submitted, attested to, and acknowledged by reliable electronic means.

Date:       27August
               Apr 2021
                     25, 2012
                                                                                                     Judge’s signature
                                                                               Kristen L. Mix
City and state:     Denver, CO                                                 United States Magistrate Judge
                                                                                                     Printed name and title
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 2 of 51




                                     ATTACHMENT A

                                    Property to be searched

       The SUBJECT PREMISES is located at 1186 Fletcher Drive, Erie, CO 80516. The

structure is further described as a two-story 5 bedroom, 4 bathroom single family home with an

attached two car garage (photo below). The place to be searched includes: the single-family home

including the attached garage; a 2013 Toyota Tundra with a Colorado License plate RCY556

registered to LOGAN GROVER (photos below); and the person of LOGAN GROVER at the time

of the search warrant execution.




                                               1
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 3 of 51




                                     2
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 4 of 51




                                       ATTACHMENT B

                                       Property to be seized

       1.      The items to be seized are fruits, evidence, information, contraband, or

instrumentalities, in whatever form and however stored, relating to violations of 18 U.S.C. §

1752(a)(1) and (2) (unlawful entry on restricted buildings or grounds); and Title 40 U.S.C. Section

5104(e)(2) (violent entry, disorderly conduct, and other offenses on capitol grounds) (the “Target

Offenses”) that have been committed by LOGAN GROVER (“the Subject”) and other identified

and unidentified persons, as described in the search warrant affidavit; including, but not limited

to:

            a. Evidence concerning planning to unlawfully enter the U.S. Capitol, including any
               maps or diagrams of the building or its internal offices;

            b. Evidence concerning unlawful entry into the U.S. Capitol, including any property
               of the U.S. Capitol;

            c. Evidence concerning awareness of the official proceeding that was to take place at
               Congress on January 6, 2021, i.e., the certification process of the 2020 Presidential
               Election;

            d. Evidence concerning efforts to disrupt the official proceeding that was to take place
               at Congress on January 6, 2021, i.e., the certification process of the 2020
               Presidential Election;

            e. Evidence concerning the breach and unlawful entry of the United States Capitol,
               and any plan to do so, on January 6, 2021;

            f. Evidence concerning the riot and/or civil disorder at the United States Capitol on
               January 6, 2021;

            g. Evidence concerning the assaults of federal officers/agents and efforts to impede
               such federal officers/agents in the performance of their duties the United States
               Capitol on January 6, 2021;

            h. Evidence of any planning or preparation to commit the Target Offenses;

            i. Evidence concerning efforts after the fact to conceal evidence of the Target
               Offenses, or to flee prosecution for the same;




                                                 1
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 5 of 51




              j. Evidence concerning materials, devices, or tools that were used to unlawfully enter
                 the U.S. Capitol by deceit or by force, including weapons and elements used to
                 breach the building or to counter efforts by law-enforcement, such as pepper spray
                 or smoke grenades;

              k. Evidence of communication devices, including closed circuit radios or walkie-
                 talkies, that could have been used to communicate during the unlawful entry into
                 the U.S. Capitol;

              l. Evidence of the state of mind of the Subject and/or others who committed any of
                 the Target Offenses, e.g., intent, absence of mistake, or evidence indicating
                 preparation or planning, or knowledge and experience, related to the criminal
                 activity under investigation; and

              m. Evidence concerning the identity of persons who either (i) collaborated, conspired,
                 or assisted (knowingly or unknowingly) the commission of the criminal activity
                 under investigation; or (ii) communicated with the unlawful actors about matters
                 relating to the criminal activity under investigation, including records that help
                 reveal their whereabouts.

       2.        Records and information that constitute evidence of identity, including but not

limited to:

              a. Clothing worn by the Subject, to include a dark coat, green hood, and green gloves;

              b. Clothing and other articles that reflect evidence of having participated in the
                 unlawful activity at the U.S. Capitol;

              c. Other paraphernalia used by or associated with the Subject;

       3.        Records    and    information—including     but   not   limited   to   documents,

communications, emails, online postings, photographs, videos, calendars, itineraries, receipts, and

financial statements—relating to:

              a. Any records and/or evidence revealing the Subject’s presence at the January 6,
                 2021, riot;

              b. Any physical records, such as receipts for travel, which may serve to prove
                 evidence of travel of to or from Washington D.C. from December of 2020 through
                 January of 2021;

              c. The Subject’s (and others’) motive and intent for traveling to the U.S. Capitol on
                 or about January 6, 2021; and




                                                  2
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 6 of 51




            d. The Subject’s (and others’) activities in and around Washington, D.C., specifically
               the U.S. Capitol, on or about January 6, 2021.

       4.      For any digital device which is capable of containing and reasonably could contain

fruits, evidence, information, contraband, or instrumentalities as described in the search warrant

affidavit and above, hereinafter the “Device(s)”, from November 3, 2020, to present:

            a. Any and all information, records, documents, and materials relating to email
               accounts known to be associated with the Subject, including
               *******rover@gmail.com,             ******Group@gmail.com,              and
               ******nerspd@gmail.com, which are anonymized here but full addresses are
               known to the FBI;
            b. Evidence of who used, owned, or controlled the Device(s) at the time the things
               described in this warrant were created, edited, or deleted, such as logs, registry
               entries, configuration files, saved usernames and passwords, documents, browsing
               history, user profiles, email, email contacts, chat, instant messaging logs,
               photographs, and correspondence;
            c. Evidence of software, or the lack thereof, that would allow others to control the
               Device(s), such as viruses, Trojan horses, and other forms of malicious software,
               as well as evidence of the presence or absence of security software designed to
               detect malicious software;
            d. Evidence of the attachment to the Device(s) of other storage devices or similar
               containers for electronic evidence;
            e. Evidence of counter-forensic programs (and associated data) that are designed to
               eliminate data from the Device(s);
            f. Evidence of the times the Device(s) was used;
            g. Passwords, encryption keys, and other access devices that may be necessary to
               access the Device(s);
            h. Documentation and manuals that may be necessary to access the Device(s) or to
               conduct a forensic examination of the Device(s);
            i. Records of or information about Internet Protocol addresses used by the Device(s);
            j. Records of or information about the Device(s)’s Internet activity, including firewall
               logs, caches, browser history and cookies, “bookmarked” or “favorite” web pages,
               search terms that the user entered into any Internet search engine, and records of
               user-typed web addresses;
            k. Evidence of GROVER’s connection to the social media accounts, including but not
               limited to the Facebook account “Logan Grover”;




                                                 3
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 7 of 51




             l. Contextual information necessary to understand the evidence described in this
                attachment; and
             m. Items otherwise described above in paragraphs 1-3 of this Attachment B.


        5.      Routers, modems, and network equipment used to connect computers to the

Internet.

        6.      During the execution of the search of the SUBJECT PREMISES described in

Attachment A, law enforcement personnel are also specifically authorized to obtain from LOGAN

GROVER (but not any other individuals present at the SUBJECT PREMISES at the time of

execution of the warrant) the compelled display of any physical biometric characteristics (such as

fingerprint/thumbprint, facial characteristics, or iris display) necessary to unlock any Device(s)

requiring such biometric access subject to seizure pursuant to this warrant for which law

enforcement has reasonable suspicion that the aforementioned person(s)’ physical biometric

characteristics will unlock the Device(s), to include pressing fingers or thumbs against and/or

putting a face before the sensor, or any other security feature requiring biometric recognition of:

                (a)    Any of the Device(s) found at the SUBJECT PREMISES,

                (b)    Where the Device(s) are limited to those which are capable of containing
                       and reasonably could contain fruits, evidence, information, contraband, or
                       instrumentalities of the offense(s) as described in the search warrant
                       affidavit and warrant attachments,

for the purpose of attempting to unlock the Device(s)’s security features in order to search the

contents as authorized by this warrant.

        7.      While attempting to unlock the device by use of the compelled display of biometric

characteristics pursuant to this warrant, law enforcement is not authorized to demand that the

aforementioned person(s) state or otherwise provide the password or identify the specific biometric

characteristics (including the unique finger(s) or other physical features), that may be used to




                                                 4
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 8 of 51




unlock or access the Device(s). Nor does the warrant authorize law enforcement to use the fact

that the warrant allows law enforcement to obtain the display of any biometric characteristics to

compel the aforementioned person(s) to state or otherwise provide that information. However, the

voluntary disclosure of such information by the aforementioned person(s) is permitted. To avoid

confusion on that point, if agents in executing the warrant ask any of the aforementioned person(s)

for the password to any Device(s), or to identify which biometric characteristic (including the

unique finger(s) or other physical features) unlocks any Device(s), the agents will not state or

otherwise imply that the warrant requires the person to provide such information, and will make

clear that providing any such information is voluntary and that the person is free to refuse the

request.




                                                5
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 9 of 51




                                           AFFIDAVIT

       I, Marisa Budwick, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a warrant to search the premises known as 1186 Fletcher Drive, Erie,

CO 80516, hereinafter “SUBJECT PREMISES,” further described in Attachment A, for the things

described in Attachment B.

       2.      Your affiant, Marisa Budwick, is a Special Agent with the Federal Bureau of

Investigation (“FB”), and I am currently assigned in Boulder, Colorado, at an office within the

FBI’s Denver Division. In my duties as a special agent, I investigate domestic terrorism, and other

national security violations. I have been employed as an FBI Special Agent since 2009. Currently,

I am a tasked with investigating criminal activity in and around the Capitol grounds on January 6,

2021. As a federal agent, I am authorized to investigate violations of laws of the United States,

and as a law enforcement officer I am authorized to execute warrants issued under the authority of

the United States.

       3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents, witnesses, and agencies. This affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant. It does

not set forth all of my knowledge, or the knowledge of others, about this matter.

       4.      Based on my training and experience and the facts as set forth in this affidavit, I

respectfully submit that there is probable cause to believe that violations of 18 U.S.C. § 1752(a)(1)

and (2) (unlawful entry on restricted buildings or grounds); and Title 40 U.S.C. Section 5104(e)(2)

(violent entry, disorderly conduct, and other offenses on capitol grounds) (the “Target Offenses”)




                                                 1
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 10 of 51




that have been committed by LOGAN GROVER (“the Subject”) and other identified and

unidentified persons, including others who may have been aided and abetted by, or conspiring

with, the Subject, as well as others observed by the Subject. There is also probable cause to search

the SUBJECT PREMISES, further described in Attachment A, for the things described in

Attachment B.

                                       PROBABLE CAUSE

                       Background – The U.S. Capitol on January 6, 2021

       5.       U.S. Capitol Police (USCP), the FBI, and assisting law enforcement agencies are

investigating a riot and related offenses that occurred at the United States Capitol Building, located

at 1 First Street, NW, Washington, D.C., 20510 at latitude 38.88997 and longitude -77.00906 on

January 6, 2021.

       6.       At the U.S. Capitol, the building itself has 540 rooms covering 175,170 square feet

of ground, roughly four acres. The building is 751 feet long (roughly 228 meters) from north to

south and 350 feet wide (106 meters) at its widest point. The U.S. Capitol Visitor Center is 580,000

square feet and is located underground on the east side of the Capitol. On the west side of the

Capitol building is the West Front, which includes the inaugural stage scaffolding, a variety of

open concrete spaces, a fountain surrounded by a walkway, two broad staircases, and multiple

terraces at each floor. On the East Front are three staircases, porticos on both the House and Senate

side, and two large skylights into the Visitor’s Center surrounded by a concrete parkway. All of

this area was barricaded and off limits to the public on January 6, 2021.

       7.       The U.S. Capitol is secured 24 hours a day by USCP. Restrictions around the U.S.

Capitol include permanent and temporary security barriers and posts manned by USCP. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.




                                                  2
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 11 of 51




       8.        On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members

of the public.

       9.        On January 6, 2021, a joint session of the United States Congress convened at the

U.S. Capitol.     During the joint session, elected members of the United States House of

Representatives and the United States Senate were meeting in separate chambers of the U.S.

Capitol to certify the vote count of the Electoral College of the 2020 Presidential Election, which

took place on November 3, 2020 (“Certification”). The joint session began at approximately 1:00

p.m. Eastern Standard Time (EST). Shortly thereafter, by approximately 1:30 p.m. EST, the House

and Senate adjourned to separate chambers to resolve a particular objection. Vice President Mike

Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       10.       As the proceedings continued in both the House and the Senate, and with Vice

President Mike Pence present and presiding over the Senate, a large crowd gathered outside the

U.S. Capitol. As noted above, temporary and permanent barricades were in place around the

exterior of the U.S. Capitol building, and USCP were present and attempting to keep the crowd

away from the Capitol building and the proceedings underway inside.

       11.       At around 1:00 p.m. EST, known and unknown individuals broke through the police

lines, toppled the outside barricades protecting the U.S. Capitol, and pushed past USCP and

supporting law enforcement officers there to protect the U.S. Capitol.

       12.       At around 1:30 p.m. EST, USCP ordered Congressional staff to evacuate the House

Cannon Office Building and the Library of Congress James Madison Memorial Building in part

because of a suspicious package found nearby. Pipe bombs were later found near both the

Democratic National Committee and Republican National Committee headquarters.




                                                 3
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 12 of 51




       13.     Media reporting showed a group of individuals outside of the Capitol chanting,

“Hang Mike Pence.” I know from this investigation that some individuals believed that Vice

President Pence possessed the ability to prevent the certification of the presidential election and

that his failure to do so made him a traitor.

       14.     At approximately 2:00 p.m. EST, some people in the crowd forced their way

through, up, and over the barricades and law enforcement. The crowd advanced to the exterior

façade of the building. The crowd was not lawfully authorized to enter or remain in the building

and, prior to entering the building, no members of the crowd submitted to security screenings or

weapons checks by U.S. Capitol Police Officers or other authorized security officials. At such

time, the certification proceedings were still underway and the exterior doors and windows of the

U.S. Capitol were locked or otherwise secured. Members of law enforcement attempted to

maintain order and keep the crowd from entering the Capitol.

       15.     Shortly after 2:00 p.m. EST, individuals in the crowd forced entry into the U.S.

Capitol, including by breaking windows and by assaulting members of law enforcement, as others

in the crowd encouraged and assisted those acts. Publicly available video footage shows an

unknown individual saying to a crowd outside the Capitol building, “We’re gonna fucking take

this,” which your affiant believes was a reference to “taking” the U.S. Capitol.




                                                 4
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 13 of 51




       16.    Shortly thereafter, at approximately 2:20 p.m. EST, members of the United States

House of Representatives and United States Senate, including the President of the Senate, Vice

President Mike Pence, were instructed to—and did—evacuate the chambers. That is, at or about

this time, USCP ordered all nearby staff, Senators, and reporters into the Senate chamber and

locked it down. USCP ordered a similar lockdown in the House chamber. As the subjects

attempted to break into the House chamber, by breaking the windows on the chamber door, law

enforcement were forced to draw their weapons to protect the victims sheltering inside.

       17.    At approximately 2:30 p.m. EST, known and unknown subjects broke windows and

pushed past USCP and supporting law enforcement officers forcing their way into the U.S. Capitol

on both the west side and the east side of the building. Once inside, the subjects broke windows

and doors, destroyed property, stole property, and assaulted federal police officers. Many of the

federal police officers were injured and several were admitted to the hospital. The subjects also

confronted and terrorized members of Congress, Congressional staff, and the media. The subjects



                                                5
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 14 of 51




carried weapons including tire irons, sledgehammers, bear spray, and tasers. They also took police

equipment from overrun police including shields and police batons. At least one of the subjects

carried a handgun with an extended magazine. These actions by the unknown individuals resulted

in the disruption and ultimate delay of the vote Certification.

          18.   Also at approximately 2:30 p.m. EST, USCP ordered the evacuation of lawmakers,

Vice President Mike Pence, and president pro tempore of the Senate, Charles Grassley, for their

safety.

          19.   At around 2:45 p.m. EST, subjects broke into the office of House Speaker Nancy

Pelosi.

          20.   At around 2:47 p.m. EST, subjects broke into the United States Senate Chamber.

Publicly available video shows an individual asking, “Where are they?” as they opened up the door

to the Senate Chamber. Based upon the context, law enforcement believes that the word “they” is

in reference to members of Congress.




                                                  6
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 15 of 51




       21.    After subjects forced entry into the Senate Chamber, publicly available video shows

that an individual asked, “Where the fuck is Nancy?” Based upon other comments and the context,

law enforcement believes that the “Nancy” being referenced was the Speaker of the House of

Representatives, Nancy Pelosi.




       22.    One subject left a note on the podium on the floor of the Senate Chamber. This

note, captured by the filming reporter, stated “A Matter of Time Justice is Coming.”




                                                7
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 16 of 51




       23.     During the time when the subjects were inside the Capitol building, multiple

subjects were observed inside the U.S. Capitol wearing what appears to be, based upon my training

and experience, tactical vests and carrying flex cuffs. Based upon my knowledge, training, and

experience, I know that flex cuffs are a manner of restraint that are designed to be carried in

situations where a large number of individuals are expected to be taken into custody.




                                                8
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 17 of 51




       24.    At around 2:48 p.m. EST, DC Mayor Muriel Bowser announced a citywide curfew

beginning at 6:00 p.m. EST.




                                            9
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 18 of 51




       25.     At around 2:45 p.m. EST, one subject was shot and killed while attempting to break

into the House chamber through the broken windows.

       26.     At about 3:25 p.m. EST, law enforcement officers cleared the Senate floor.

       27.     Between 3:25 and around 6:30 p.m. EST, law enforcement was able to clear the

U.S. Capitol of all of the subjects.

       28.     Based on these events, all proceedings of the United States Congress, including the

joint session, were effectively suspended until shortly after 8:00 p.m. EST the same day. In light

of the dangerous circumstances caused by the unlawful entry to the U.S. Capitol, including the

danger posed by individuals who had entered the U.S. Capitol without any security screening or

weapons check, Congressional proceedings could not resume until after every unauthorized

occupant had left the U.S. Capitol, and the building had been confirmed secured. The proceedings

resumed at approximately 8:00 pm after the building had been secured. Vice President Pence

remained in the United States Capitol from the time he was evacuated from the Senate Chamber

until the session resumed.

       29.     Beginning around 8:00 p.m. EST, the Senate resumed work on the Certification.

       30.     Beginning around 9:00 p.m. EST, the House resumed work on the Certification.

       31.     Both chambers of Congress met and worked on the Certification within the Capitol

building until approximately 3:00 a.m. EST on January 7, 2021.

       32.     During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.




                                                 10
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 19 of 51




       33.     Based on my training and experience, I know that it is common for individuals to

carry and use their cell phones during large gatherings, such as the gathering that occurred in the

area of the U.S. Capitol on January 6, 2021. Such phones are typically carried at such gatherings

to allow individuals to capture photographs and video footage of the gatherings, to communicate

with other individuals about the gatherings, to coordinate with other participants at the gatherings,

and to post on social media and digital forums about the gatherings.

       34.     Many subjects seen on news footage in the area of the U.S. Capitol are using a cell

phone in some capacity. It appears some subjects were recording the events occurring in and

around the U.S. Capitol and others appear to be taking photos, to include photos and video of

themselves after breaking into the U.S. Capitol itself, including photos of themselves damaging

and stealing property. As reported in the news media, others inside and immediately outside the

U.S. Capitol live-streamed their activities, including those described above as well as statements

about these activities.

       35.     Photos below, available on various publicly available news, social media, and other

media show some of the subjects within the U.S. Capitol during the riot. In several of these photos,

the individuals who broke into the U.S. Capitol can be seen holding and using cell phones,

including to take pictures and/or videos:




                                                 11
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 20 of 51




                                                                                                                1




                                                                                                                    2




1
    https://losangeles.cbslocal.com/2021/01/06/congresswoman-capitol-building-takeover-an-attempted-coup/
2
    https://www.businessinsider.com/republicans-objecting-to-electoral-votes-in-congress-live-updates-2021-1.




                                                          12
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 21 of 51




                                                                                                     3



                                   Facts Specific to This Application

        36.     On or about January 21, 2021, the FBI received an anonymous tip that LOGAN

GROVER, a Colorado resident, posted on Facebook that he flew to Washington, D.C. and planned

to participate in the protest at the Capitol on January 6, 2021. The tip included a screenshot of the

Facebook post, which shows a picture of the Washington Monument in Washington, D.C. The

screenshot is provided below:




3
 https://www.thv11.com/article/news/arkansas-man-storms-capitol-pelosi/91-41abde60-a390-4a9e-b5f3-
d80b0b96141e




                                                     13
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 22 of 51




                                     14
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 23 of 51




        37.      The FBI also received a tip from a second individual who knew LOGAN

GROVER, Witness 1, that GROVER had posted the same Facebook message.

        38.      The FBI then interviewed a witness familiar with LOGAN GROVER, Witness 2,

who told the FBI that GROVER had departed his Erie, Colorado home at approximately 5 am on

January 4, 2021 and returned the evening of January 7, 2021.

        39.      On February 16, 2021, FBI agents, including your affiant, attempted to interview

LOGAN GROVER at the SUBJECT PREMISES. GROVER answered the door and confirmed

his identity, but declined to speak with the FBI. From this interaction, I was able to observe

GROVER and positively identified him as the same individual seen in the videos and photos

described in this affidavit.

        40.      FBI agents have also observed LOGAN GROVER driving a 2013 Toyota Tundra

with a Colorado license plate RCY556. State vehicle registration records show that this vehicle is

registered to LOGAN GROVER and his spouse, at the SUBJECT PREMISES.

        41.      Public records obtained by the FBI show that LOGAN GROVER is associated with

the email address *******rover@gmail.com 4 and telephone number 303-229-****.

        42.      Lawfully obtained Google records show that *******rover@gmail.com is

associated with the following basic subscriber information: name of “LVG,” Google Account ID

of 1099380000000, recovery SMS number of 1303229****, Account Created date of 10/26/2005,

and recovery email ******Group@gmail.com. Lawfully obtained Google records show that

*******rover@gmail.com was present at the U.S. Capitol on January 6, 2021, specifically inside

the Capitol Building.



4
 The FBI is aware of the full address of this and all additional email addresses and phone numbers anonymized by
using asterisks in this affidavit.




                                                       15
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 24 of 51




           43.     Lawfully obtained Google records show that ******nerspd@gmail.com is

associated with the following basic subscriber information: Google Account ID of 931137000000,

recovery SMS number of 1303229****, Account Created date of 6/13/2017, and recovery email

*******rover@gmail.com.                    Lawfully        obtained        Google   records   show   that

******nerspd@gmail.com was present at the U.S. Capitol on January 6, 2021, specifically inside

the Capitol Building.

           44.     In its investigation, the FBI discovered numerous videos of LOGAN GROVER,

both on Capitol Grounds and in the Capitol Building on January 6, 2021. I can tell these videos

were taken at the Capitol on January 6, 2021 based on my knowledge of the exterior and interior

views of the Capitol Building and based on the words and actions of the protestors in the video.

For example, two separate videos taken of protestors outside of the doors of the Capitol on January

6, 2021 show GROVER standing next to the doors of the Capitol Building. In these videos,

GROVER has a short haircut and a beard, and he is wearing a large dark coat and green gloves. A

still shot of GROVER from one video obtained by the FBI from the protestor’s phone 5 is seen

below:



5
    The video was obtained from the phone with the consent of the owner.




                                                         16
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 25 of 51




       45.     The FBI obtained a second video showing LOGAN GROVER outside of the

Capitol Building on January 6, 2021 from another tipster who downloaded it from a social media

site. In a still shot from this video, shown below, GROVER, lower left, can be seen looking at law

enforcement officers standing behind the broken glass in one of the doors to the Capitol Building

as another protestor points at them.




                                               17
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 26 of 51




       46.     Images of LOGAN GROVER inside the Capitol Building on January 6, 2021 were

captured on a third video provided to the FBI by a tipster who downloaded it from social media

site Parler. A still shot from this video, on which I have circled GROVER in purple, is seen below.

In this video the crowd can be heard chanting, “Fight for Trump,” and the Capitol Rotunda can be

seen through the doorway on the right in this shot.




A second still shot taken from this same video, below, shows GROVER holding up a cellular

phone or smart phone, likely in order to film the event himself.



                                                18
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 27 of 51




       47.    As part of the investigation, the FBI obtained body-worn camera (“BWC”) footage

from Metropolitan Police Department officers responding to the riots at the Capitol on January 6,

2021. Some of this BWC footage captured video of LOGAN GROVER inside the Capitol

Building. For example, a still shot of one BWC video time-stamped 3:27 pm, below, shows

GROVER, on the left side, looking at his phone as officers are removing protestors from the

Capitol Building.




                                               19
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 28 of 51




In this video, and while GROVER has his phone in his hands, other protestors can be seen resisting

and fighting with officers as they try to push the protestors out the door of the Capitol Building.


       48.     A still shot from a second BWC video, below, also time-stamped approximately

3:27pm January 6, 2021, shows LOGAN GROVER on the far left.




       49.     As described above, there is evidence that LOGAN GROVER had in his/her

possession a digital device, namely a cellular phone or smart phone while at the U.S. Capitol on

January 6, 2021. In addition, based on photos and videos of the offenses that date, numerous

persons committing the Target Offenses possessed digital devices that they used to record and post

photos and videos of themselves and others committing those offenses. Further, based on the

investigation, numerous persons committing the Target Offenses possessed digital devices to

communicate with other individuals to plan their attendance at the gatherings, to coordinate with

other participants at the gatherings, and to post on social media and digital forums about the

gatherings.




                                                 20
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 29 of 51




       50.     Moreover, it is well-known that virtually all adults in the United States use mobile

digital devices. In a fact sheet from June 12, 2019, The Pew Research Center for Internet &

Technology estimated that 96% of Americans owned at least one cellular phone, and that that same

2019 report estimated that 81% of Americans use at least one smartphone. See Mobile Fact Sheet,

https://www.pewresearch.org/internet/fact-sheet/mobile/ (last visited Jan. 9, 2021).

       51.     In addition, in my training and experience, it is common for individuals to back up

or preserve copies of digital media (such as photos and videos) across multiple devices to prevent

loss. Indeed, some companies provide services that seamlessly sync data across devices, such as

Apple devices and the Apple iCloud service. Thus, there is reason to believe that evidence of the

offense that originally resided on the GROVER’s cellular phone may also be saved to other digital

devices within the SUBJECT PREMISES. Moreover, here, as widely reported in the news media

related to this matter, many individuals committing the Target Offenses kept and posted videos,

photos, and commentary about their participation in these offenses, essentially bragging about their

participation. Based on that, there is also probable cause to believe that evidence related to these

offenses may have been transferred to and stored on digital devices beyond the particular digital

device GROVER possessed during the offenses.

       52.     Based on my training and experience, and on conversations I have had with other

law enforcement officers, I know that some individuals who participate in activities aimed at

disrupting or interfering with governmental and/or law enforcement operations have been known

to use anonymizing services and/or applications capable of encrypting communications to protect

their identity and communications. By using such tools, in some cases, the only way to see the

content of these conversations is on the electronic device that had been used to send or receive the

communications.




                                                21
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 30 of 51




                                        TECHNICAL TERMS

       53.     Based on my training and experience, and information acquired from other law

enforcement officials with technical expertise, I know the terms described below have the

following meanings or characteristics:

               a.         “Digital device,” as used herein, includes the following three terms and their

respective definitions:

                          1)     A “computer” means an electronic, magnetic, optical, or other high

speed data processing device performing logical or storage functions, and includes any data storage

facility or communications facility directly related to or operating in conjunction with such device.

See 18 U.S.C. § 1030(e)(1). Computers are physical units of equipment that perform information

processing using a binary system to represent information. Computers include, but are not limited

to, desktop and laptop computers, smartphones, tablets, smartwatches, and binary data processing

units used in the operation of other products like automobiles.

                          2)     “Digital storage media,” as used herein, means any information

storage device in which information is preserved in binary form and includes electrical, optical,

and magnetic digital storage devices. Examples of digital storage media include, but are not

limited to, compact disks, digital versatile disks (“DVDs”), USB flash drives, flash memory cards,

and internal and external hard drives.

                          3)     “Computer hardware” means all equipment that can receive,

capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic, magnetic,

or similar computer impulses or data. Computer hardware includes any data-processing devices

(including, but not limited to, central processing units, internal and peripheral storage devices such

as fixed disks, external hard drives, floppy disk drives and diskettes, and other memory storage




                                                    22
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 31 of 51




devices); peripheral input/output devices (including, but not limited to, keyboards, printers, video

display monitors, modems, routers, scanners, and related communications devices such as cables

and connections), as well as any devices, mechanisms, or parts that can be used to restrict access

to computer hardware (including, but not limited to, physical keys and locks).

               b.      “Wireless telephone” (or mobile telephone, or cellular telephone), a type of

digital device, is a handheld wireless device used for voice and data communication at least in part

through radio signals and also often through “wi-fi” networks. When communicating via radio

signals, these telephones send signals through networks of transmitters/receivers, enabling

communication with other wireless telephones, traditional “land line” telephones, computers, and

other digital devices. A wireless telephone usually contains a “call log,” which records the

telephone number, date, and time of calls made to and from the phone. In addition to enabling

voice communications, wireless telephones offer a broad range of applications and capabilities.

These include, variously: storing names and phone numbers in electronic “address books”;

sending, receiving, and storing text messages, e-mail, and other forms of messaging; taking,

sending, receiving, and storing still photographs and video; storing and playing back audio files;

storing dates, appointments, and other information on personal calendars; utilizing global

positioning system (“GPS”) locating and tracking technology, and accessing and downloading

information from the Internet.

               c.      A “tablet” is a mobile computer, typically larger than a wireless phone yet

smaller than a notebook, that is primarily operated by touch-screen. Like wireless phones, tablets

function as wireless communication devices and can be used to access the Internet or other wired

or wireless devices through cellular networks, “wi-fi” networks, or otherwise. Tablets typically

contain programs called applications (“apps”), which, like programs on both wireless phones, as




                                                23
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 32 of 51




described above, and personal computers, perform many different functions and save data

associated with those functions.

               d.      A “GPS” navigation device, including certain wireless phones and tablets,

uses the Global Positioning System (generally abbreviated “GPS”) to display its current location,

and often retains records of its historical locations. Some GPS navigation devices can give a user

driving or walking directions to another location, and may contain records of the addresses or

locations involved in such historical navigation. The GPS consists of 24 NAVSTAR satellites

orbiting the Earth. Each satellite contains an extremely accurate clock. Each satellite repeatedly

transmits by radio a mathematical representation of the current time, combined with a special

sequence of numbers. These signals are sent by radio, using specifications that are publicly

available. A GPS antenna on Earth can receive those signals. When a GPS antenna receives

signals from at least four satellites, a computer connected to that antenna can mathematically

calculate the antenna’s latitude, longitude, and sometimes altitude with a high level of precision.

               e.      “Computer passwords and data security devices” means information or

items designed to restrict access to or hide computer software, documentation, or data. Data

security devices may consist of hardware, software, or other programming code. A password (a

string of alpha-numeric characters) usually operates as a digital key to “unlock” particular data

security devices. Data security hardware may include encryption devices, chips, and circuit

boards. Data security software of digital code may include programming code that creates “test”

keys or “hot” keys, which perform certain pre-set security functions when touched. Data security

software or code may also encrypt, compress, hide, or “booby-trap” protected data to make it

inaccessible or unusable, as well as reverse the progress to restore it.




                                                  24
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 33 of 51




               f.      “Computer software” means digital information which can be interpreted

by a computer and any of its related components to direct the way they work. Computer software

is stored in electronic, magnetic, or other digital form. It commonly includes programs to run

operating systems, applications, and utilities.

               g.      Internet Protocol (“IP”) Address is a unique numeric address used by digital

devices on the Internet. An IP address, for present purposes, looks like a series of four numbers,

each in the range 0-255, separated by periods (e.g., 149.101.1.32). Every computer attached to the

Internet must be assigned an IP address so that Internet traffic sent from and directed to that

computer may be directed properly from its source to its destination. Most Internet service

providers control a range of IP addresses. Some computers have static—that is, long-term—IP

addresses, while other computers have dynamic—that is, frequently changed—IP addresses.

               h.      The “Internet” is a global network of computers and other electronic devices

that communicate with each other using numerous specified protocols. Due to the structure of the

Internet, connections between devices on the Internet often cross state and international borders,

even when the devices communicating with each other are in the same state.

               i.      “Internet Service Providers,” or “ISPs,” are entities that provide individuals

and businesses access to the Internet. ISPs provide a range of functions for their customers,

including access to the Internet, web hosting, e-mail, remote storage, and co-location of computers

and other communications equipment. ISPs can offer a range of options in providing access to the

Internet, including via telephone-based dial-up and broadband access via digital subscriber line

(“DSL”), cable, dedicated circuits, fiber-optic, or satellite. ISPs typically charge a fee based upon

the type of connection and volume of data, called bandwidth, which the connection supports.

Many ISPs assign each subscriber an account name, a user name or screen name, an e-mail address,




                                                  25
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 34 of 51




an e-mail mailbox, and a personal password selected by the subscriber. By using a modem, the

subscriber can establish communication with an ISP and access the Internet by using his or her

account name and password.

               j.      A “modem” translates signals for physical transmission to and from the ISP,

which then sends and receives the information to and from other computers connected to the

Internet.

               k.      A “router” often serves as a wireless Internet access point for a single or

multiple devices, and directs traffic between computers connected to a network (whether by wire

or wirelessly). A router connected to the Internet collects traffic bound for the Internet from its

client machines and sends out requests on their behalf. The router also distributes to the relevant

client inbound traffic arriving from the Internet. A router usually retains logs for any devices using

that router for Internet connectivity. Routers, in turn, are typically connected to a modem.

               l.      “Domain Name” means the common, easy-to-remember names associated

with an IP address. For example, a domain name of “www.usdoj.gov” refers to the IP address of

149.101.1.32. Domain names are typically strings of alphanumeric characters, with each level

delimited by a period. Each level, read backwards – from right to left – further identifies parts of

an organization. Examples of first-level, or top-level domains are typically .com for commercial

organizations, .gov for the governmental organizations, .org for organizations, and .edu for

educational organizations. Second-level names will further identify the organization, for example

usdoj.gov further identifies the United States governmental agency to be the Department of Justice.

Additional levels may exist as needed until each machine is uniquely identifiable. For example,

www.usdoj.gov identifies the World Wide Web server located at the United States Department of

Justice, which is part of the United States government.




                                                 26
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 35 of 51




               m.      “Cache” means the text, image, and graphic files sent to and temporarily

stored by a user’s computer from a website accessed by the user in order to allow the user speedier

access to and interaction with that website in the future.

               n.      “Peer to Peer file sharing” (P2P) is a method of communication available to

Internet users through the use of special software, which may be downloaded from the Internet.

In general, P2P software allows a user to share files on a computer with other computer users

running compatible P2P software. A user may obtain files by opening the P2P software on the

user’s computer and searching for files that are currently being shared on the network. A P2P file

transfer is assisted by reference to the IP addresses of computers on the network: an IP address

identifies the location of each P2P computer and makes it possible for data to be transferred

between computers.         One aspect of P2P file sharing is that multiple files may be downloaded at

the same time. Another aspect of P2P file sharing is that, when downloading a file, portions of

that file may come from multiple other users on the network to facilitate faster downloading.

                      i.          When a user wishes to share a file, the user adds the file to shared

               library files (either by downloading a file from another user or by copying any file

               into the shared directory), and the file’s hash value is recorded by the P2P software.

               The hash value is independent of the file name; that is, any change in the name of

               the file will not change the hash value.

                      ii.         Third party software is available to identify the IP address of a P2P

               computer that is sending a file. Such software monitors and logs Internet and local

               network traffic.

               o.       “VPN” means a virtual private network. A VPN extends a private network

across public networks like the Internet. It enables a host computer to send and receive data across




                                                    27
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 36 of 51




shared or public networks as if they were an integral part of a private network with all the

functionality, security, and management policies of the private network.          This is done by

establishing a virtual point-to-point connection through the use of dedicated connections,

encryption, or a combination of the two. The VPN connection across the Internet is technically a

wide area network (WAN) link between the sites. From a user perspective, the extended network

resources are accessed in the same way as resources available from a private network-hence the

name “virtual private network.” The communication between two VPN endpoints is encrypted

and usually cannot be intercepted by law enforcement.

               p.      “Encryption” is the process of encoding messages or information in such a

way that eavesdroppers or hackers cannot read it but authorized parties can. In an encryption

scheme, the message or information, referred to as plaintext, is encrypted using an encryption

algorithm, turning it into an unreadable ciphertext. This is usually done with the use of an

encryption key, which specifies how the message is to be encoded. Any unintended party that can

see the ciphertext should not be able to determine anything about the original message. An

authorized party, however, is able to decode the ciphertext using a decryption algorithm that

usually requires a secret decryption key, to which adversaries do not have access.

               q.      “Malware,” short for malicious (or malevolent) software, is software used

or programmed by attackers to disrupt computer operations, gather sensitive information, or gain

access to private computer systems. It can appear in the form of code, scripts, active content, and

other software. Malware is a general term used to refer to a variety of forms of hostile or intrusive

software.




                                                 28
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 37 of 51




 COMPUTERS, ELECTRONIC/MAGNETIC STORAGE, AND FORENSIC ANALYSIS

       54.     As described above and in Attachment B, this application seeks permission to

search for evidence, fruits, contraband, instrumentalities, and information that might be found on

the SUBJECT PREMISES, in whatever form they are found. One form in which such items might

be found is data stored on one or more digital devices. Such devices are defined above and include

any electronic system or device capable of storing or processing data in digital form, including

central processing units; desktop computers, laptop computers, notebooks, and tablet computers;

personal digital assistants; wireless communication devices, such as telephone paging devices,

beepers, mobile telephones, and smart phones; digital cameras; peripheral input/output devices,

such as keyboards, printers, scanners, plotters, monitors, and drives intended for removable media;

related communications devices, such as modems, routers, cables, and connections; storage media,

such as hard disk drives, floppy disks, USB flash drives, memory cards, optical disks, and magnetic

tapes used to store digital data (excluding analog tapes such as VHS); and security devices. Thus,

the warrant applied for would authorize the seizure of digital devices or, potentially, the copying

of stored information, all under Rule 41(e)(2)(B).        Based on my knowledge, training, and

experience, as well as information related to me by agents and others involved in this investigation

and in the forensic examination of digital devices, I respectfully submit that, if digital devices are

found on the SUBJECT PREMISES, there is probable cause to believe that the items described in

Attachment B will be stored in the Device(s) for at least the following reasons:

               a.      Individuals who engage in criminal activity, including 18 U.S.C. §

1752(a)(1) and (2) (unlawful entry on restricted buildings or grounds); and Title 40 U.S.C. Section

5104(e)(2) (violent entry, disorderly conduct, and other offenses on capitol grounds) (the “Target

Offenses”) use digital devices to access websites to facilitate illegal activity and to communicate




                                                 29
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 38 of 51




with co-conspirators online; to store on digital devices, like the Devices, documents and records

relating to their illegal activity, which can include logs of online chats with co-conspirators; email

correspondence; text or other “Short Message Service” (“SMS”) messages; contact information of

co-conspirators, including telephone numbers, email addresses, identifiers for instant messaging

and social medial accounts; stolen financial and personal identification data, including bank

account numbers, credit card numbers, and names, addresses, telephone numbers, and social

security numbers of other individuals; and records of illegal transactions using stolen financial and

personal identification data, to, among other things, (1) keep track of co-conspirator’s contact

information; (2) keep a record of illegal transactions for future reference; (3) keep an accounting

of illegal proceeds for purposes of, among other things, splitting those proceeds with co-

conspirators; and (4) store stolen data for future exploitation.

               b.      Individuals who engage in the foregoing criminal activity, in the event that

they change digital devices, will often “back up” or transfer files from their old digital devices to

that of their new digital devices, so as not to lose data, including that described in the foregoing

paragraph, which would be valuable in facilitating their criminal activity.

               c.      Digital device files, or remnants of such files, can be recovered months or

even many years after they have been downloaded onto the medium or device, deleted, or viewed

via the Internet. Electronic files downloaded to a digital device can be stored for years at little or

no cost. Even when such files have been deleted, they can be recovered months or years later

using readily-available forensics tools. When a person “deletes” a file on a digital device such as

a home computer, a smart phone, or a memory card, the data contained in the file does not actually

disappear; rather, that data remains on the storage medium and within the device unless and until

it is overwritten by new data. Therefore, deleted files, or remnants of deleted files, may reside in




                                                  30
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 39 of 51




free space or slack space – that is, in space on the digital device that is not allocated to an active

file or that is unused after a file has been allocated to a set block of storage space – for long periods

of time before they are overwritten. In addition, a digital device’s operating system may also keep

a record of deleted data in a “swap” or “recovery” file. Similarly, files that have been viewed via

the Internet are automatically downloaded into a temporary Internet directory or “cache.” The

browser typically maintains a fixed amount of electronic storage medium space devoted to these

files, and the files are only overwritten as they are replaced with more recently viewed Internet

pages. Thus, the ability to retrieve “residue” of an electronic file from a digital device depends

less on when the file was downloaded or viewed than on a particular user’s operating system,

storage capacity, and computer, smart phone, or other digital device habits.

        55.     As further described in Attachment B, this application seeks permission to locate

not only electronic evidence or information that might serve as direct evidence of the crimes

described in this affidavit, but also for forensic electronic evidence or information that establishes

how the digital device(s) were used, the purpose of their use, who used them (or did not), and

when. Based on my knowledge, training, and experience, as well as information related to me by

agents and others involved in this investigation and in the forensic examination of digital devices,

I respectfully submit there is probable cause to believe that this forensic electronic evidence and

information will be in any of the Device(s) at issue here because:

                a.      Although some of the records called for by this warrant might be found in

the form of user-generated documents or records (such as word processing, picture, movie, or

texting files), digital devices can contain other forms of electronic evidence as well. In particular,

records of how a digital device has been used, what it has been used for, who has used it, and who

has been responsible for creating or maintaining records, documents, programs, applications, and




                                                   31
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 40 of 51




materials contained on the digital device(s) are, as described further in the attachments, called for

by this warrant. Those records will not always be found in digital data that is neatly segregable

from the hard drive, flash drive, memory card, or other electronic storage media image as a whole.

Digital data stored in the Device(s), not currently associated with any file, can provide evidence

of a file that was once on the storage medium but has since been deleted or edited, or of a deleted

portion of a file (such as a paragraph that has been deleted from a word processing file). Virtual

memory paging systems can leave digital data on a hard drive that show what tasks and processes

on a digital device were recently used. Web browsers, e-mail programs, and chat programs often

store configuration data on a hard drive, flash drive, memory card, or memory chip that can reveal

information such as online nicknames and passwords. Operating systems can record additional

data, such as the attachment of peripherals, the attachment of USB flash storage devices, and the

times a computer, smart phone, or other digital device was in use. Computer, smart phone, and

other digital device file systems can record data about the dates files were created and the sequence

in which they were created. This data can be evidence of a crime, indicate the identity of the user

of the digital device, or point toward the existence of evidence in other locations. Recovery of this

data requires specialized tools and a controlled laboratory environment, and also can require

substantial time.

               b.      Forensic evidence on a digital device can also indicate who has used or

controlled the device. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence. For example, registry information,

configuration files, user profiles, e-mail, e-mail address books, chats, instant messaging logs,

photographs, the presence or absence of malware, and correspondence (and the data associated




                                                 32
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 41 of 51




with the foregoing, such as file creation and last-accessed dates) may be evidence of who used or

controlled the digital device at a relevant time, and potentially who did not.

                c.      A person with appropriate familiarity with how a digital device works can,

after examining this forensic evidence in its proper context, draw conclusions about how such

digital devices were used, the purpose of their use, who used them, and when.

                d.      The process of identifying the exact files, blocks, registry entries, logs, or

other forms of forensic evidence on a digital device that are necessary to draw an accurate

conclusion is a dynamic process. While it is possible to specify in advance the records to be

sought, digital device evidence is not always data that can be merely reviewed by a review team

and passed along to investigators. Whether data stored on digital devices is evidence may depend

on other information stored on the devices and the application of knowledge about how the devices

behave. Therefore, contextual information necessary to understand other evidence also falls within

the scope of the warrant.

                e.      Further, in finding evidence of how a digital device was used, the purpose

of its use, who used it, and when, sometimes it is necessary to establish that a particular thing is

not present on the device. For example, the presence or absence of counter-forensic programs,

anti-virus programs (and associated data), and malware may be relevant to establishing the user’s

intent and the identity of the user.

                METHODS TO BE USED TO SEARCH DIGITAL DEVICES

        56.     Based on my knowledge, training, and experience, as well as information related to

me by agents and others involved in this investigation and in the forensic examination of digital

devices, I know that:




                                                  33
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 42 of 51




               a.      Searching digital devices can be an extremely technical process, often

requiring specific expertise, specialized equipment, and substantial amounts of time, in part

because there are so many types of digital devices and software programs in use today. Digital

devices – whether, for example, desktop computers, mobile devices, or portable storage devices –

may be customized with a vast array of software applications, each generating a particular form of

information or records and each often requiring unique forensic tools, techniques, and expertise.

As a result, it may be necessary to consult with specially trained personnel who have specific

expertise in the types of digital devices, operating systems, or software applications that are being

searched, and to obtain specialized hardware and software solutions to meet the needs of a

particular forensic analysis.

               b.      Digital data is particularly vulnerable to inadvertent or intentional

modification or destruction. Searching digital devices can require the use of precise, scientific

procedures that are designed to maintain the integrity of digital data and to recover “hidden,”

erased, compressed, encrypted, or password-protected data. Recovery of “residue” of electronic

files from digital devices also requires specialized tools and often substantial time. As a result, a

controlled environment, such as a law enforcement laboratory or similar facility, is often essential

to conducting a complete and accurate analysis of data stored on digital devices.

              c.       Further, as discussed above, evidence of how a digital device has been used,

the purposes for which it has been used, and who has used it, may be reflected in the absence of

particular data on a digital device. For example, to rebut a claim that the owner of a digital device

was not responsible for a particular use because the device was being controlled remotely by

malicious software, it may be necessary to show that malicious software that allows someone else

to control the digital device remotely is not present on the digital device. Evidence of the absence




                                                 34
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 43 of 51




of particular data or software on a digital device is not segregable from the digital device itself.

Analysis of the digital device as a whole to demonstrate the absence of particular data or software

requires specialized tools and a controlled laboratory environment, and can require substantial

time.

              d.       Digital device users can attempt to conceal data within digital devices

through a number of methods, including the use of innocuous or misleading filenames and

extensions. For example, files with the extension “.jpg” often are image files; however, a user can

easily change the extension to “.txt” to conceal the image and make it appear as though the file

contains text. Digital device users can also attempt to conceal data by using encryption, which

means that a password or device, such as a “dongle” or “keycard,” is necessary to decrypt the data

into readable form.     Digital device users may encode communications or files, including

substituting innocuous terms for incriminating terms or deliberately misspelling words, thereby

thwarting “keyword” search techniques and necessitating continuous modification of keyword

terms. Moreover, certain file formats, like portable document format (“PDF”), do not lend

themselves to keyword searches. Some applications for computers, smart phones, and other digital

devices, do not store data as searchable text; rather, the data is saved in a proprietary non-text

format. Documents printed by a computer, even if the document was never saved to the hard drive,

are recoverable by forensic examiners but not discoverable by keyword searches because the

printed document is stored by the computer as a graphic image and not as text. In addition, digital

device users can conceal data within another seemingly unrelated and innocuous file in a process

called “steganography.” For example, by using steganography, a digital device user can conceal

text in an image file that cannot be viewed when the image file is opened. Digital devices may

also contain “booby traps” that destroy or alter data if certain procedures are not scrupulously




                                                35
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 44 of 51




followed. A substantial amount of time is necessary to extract and sort through data that is

concealed, encrypted, or subject to booby traps, to determine whether it is evidence, contraband,

or instrumentalities of a crime.

              e.       Analyzing the contents of mobile devices, including tablets, can be very

labor intensive and also requires special technical skills, equipment, and software. The large, and

ever increasing, number and variety of available mobile device applications generate unique forms

of data, in different formats, and user information, all of which present formidable and sometimes

novel forensic challenges to investigators that cannot be anticipated before examination of the

device. Additionally, most smart phones and other mobile devices require passwords for access.

For example, even older iPhone 4 models, running IOS 7, deployed a type of sophisticated

encryption known as “AES-256 encryption” to secure and encrypt the operating system and

application data, which could only be bypassed with a numeric passcode. Newer cell phones

employ equally sophisticated encryption along with alpha-numeric passcodes, rendering most

smart phones inaccessible without highly sophisticated forensic tools and techniques, or assistance

from the phone manufacturer. Mobile devices used by individuals engaged in criminal activity are

often further protected and encrypted by one or more third party applications, of which there are

many. For example, one such mobile application, “Hide It Pro,” disguises itself as an audio

application, allows users to hide pictures and documents, and offers the same sophisticated AES-

256 encryption for all data stored within the database in the mobile device.

               f.      Based on all of the foregoing, I respectfully submit that searching any digital

device for the information, records, or evidence pursuant to this warrant may require a wide array

of electronic data analysis techniques and may take weeks or months to complete. Any pre-defined

search protocol would only inevitably result in over- or under-inclusive searches, and misdirected




                                                 36
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 45 of 51




time and effort, as forensic examiners encounter technological and user-created challenges,

content, and software applications that cannot be anticipated in advance of the forensic

examination of the devices. In light of these difficulties, your affiant requests permission to use

whatever data analysis techniques reasonably appear to be necessary to locate and retrieve digital

information, records, or evidence within the scope of this warrant.

       57.      The volume of data stored on many digital devices will typically be so large that it

will be extremely impractical to search for data during the physical search of the premises.

                a.     Therefore, in searching for information, records, or evidence, further

described in Attachment B, law enforcement personnel executing this search warrant will employ

the following procedures:

                       1.      Upon securing the SUBJECT PREMISES, law enforcement

personnel will, consistent with Rule 41(e)(2)(B) of the Federal Rules of Criminal Procedure, seize

any digital devices (that is, the Device(s)), within the scope of this warrant as defined above,

deemed capable of containing the information, records, or evidence described in Attachment B

and transport these items to an appropriate law enforcement laboratory or similar facility for

review. For all the reasons described above, it would not be feasible to conduct a complete, safe,

and appropriate search of any such digital devices at the SUBJECT PREMISES. The digital

devices, and/or any digital images thereof created by law enforcement sometimes with the aid of

a technical expert, in an appropriate setting, in aid of the examination and review, will be examined

and reviewed in order to extract and seize the information, records, or evidence described in

Attachment B.

                       2.      The analysis of the contents of the digital devices may entail any or

all of various forensic techniques as circumstances warrant. Such techniques may include, but




                                                 37
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 46 of 51




shall not be limited to, surveying various file “directories” and the individual files they contain

(analogous to looking at the outside of a file cabinet for the markings it contains and opening a

drawer believed to contain pertinent files); conducting a file-by-file review by “opening,”

reviewing, or reading the images or first few “pages” of such files in order to determine their

precise contents; “scanning” storage areas to discover and possibly recover recently deleted data;

scanning storage areas for deliberately hidden files; and performing electronic “keyword” searches

through all electronic storage areas to determine whether occurrences of language contained in

such storage areas exist that are related to the subject matter of the investigation.

                       3.      In searching the digital devices, the forensic examiners may

examine as much of the contents of the digital devices as deemed necessary to make a

determination as to whether the contents fall within the items to be seized as set forth in Attachment

B. In addition, the forensic examiners may search for and attempt to recover “deleted,” “hidden,”

or encrypted data to determine whether the contents fall within the items to be seized as described

in Attachment B. Any search techniques or protocols used in searching the contents of the seized

digital devices will be specifically chosen to identify the specific items to be seized under this

warrant.

                             BIOMETRIC ACCESS TO DEVICES

       58.     This warrant permits law enforcement agents to obtain from the person of LOGAN

GROVER (but not any other individuals present at the SUBJECT PREMISES at the time of

execution of the warrant) the compelled display of any physical biometric characteristics (such as

fingerprint/thumbprint or facial characteristics) necessary to unlock any Device(s) requiring such

biometric access subject to seizure pursuant to this warrant for which law enforcement has




                                                  38
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 47 of 51




reasonable suspicion that the aforementioned person(s)’ physical biometric characteristics will

unlock the Device(s). The grounds for this request are as follows:

       59.     I know from my training and experience, as well as from information found in

publicly available materials published by device manufacturers, that many electronic devices,

particularly newer mobile devices and laptops, offer their users the ability to unlock the device

through biometric features in lieu of a numeric or alphanumeric passcode or password. These

biometric features include fingerprint scanners, facial recognition features, and iris recognition

features. Some devices offer a combination of these biometric features, and the user of such

devices can select which features they would like to utilize.

       60.     If a device is equipped with a fingerprint scanner, a user may enable the ability to

unlock the device through his or her fingerprints. For example, Apple offers a feature called

“Touch ID,” which allows a user to register up to five fingerprints that can unlock a device. Once

a fingerprint is registered, a user can unlock the device by pressing the relevant finger to the

device’s Touch ID sensor, which is found in the round button (often referred to as the “home”

button) located at the bottom center of the front of the device. The fingerprint sensors found on

devices produced by other manufacturers have different names but operate similarly to Touch ID.

       61.     If a device is equipped with a facial-recognition feature, a user may enable the

ability to unlock the device through his or her face. For example, this feature is available on certain

Android devices and is called “Trusted Face.” During the Trusted Face registration process, the

user holds the device in front of his or her face. The device’s front-facing camera then analyzes

and records data based on the user’s facial characteristics. The device can then be unlocked if the

front-facing camera detects a face with characteristics that match those of the registered face.




                                                  39
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 48 of 51




Facial recognition features found on devices produced by other manufacturers (such as Apple’s

“Face ID”) have different names but operate similarly to Trusted Face.

       62.     If a device is equipped with an iris-recognition feature, a user may enable the ability

to unlock the device with his or her irises. For example, on certain Microsoft devices, this feature

is called “Windows Hello.” During the Windows Hello registration, a user registers his or her

irises by holding the device in front of his or her face. The device then directs an infrared light

toward the user’s face and activates an infrared-sensitive camera to record data based on patterns

within the user’s irises. The device can then be unlocked if the infrared-sensitive camera detects

the registered irises. Iris-recognition features found on devices produced by other manufacturers

have different names but operate similarly to Windows Hello.

       63.     In my training and experience, users of electronic devices often enable the

aforementioned biometric features because they are considered to be a more convenient way to

unlock a device than by entering a numeric or alphanumeric passcode or password. Moreover, in

some instances, biometric features are considered to be a more secure way to protect a device’s

contents. This is particularly true when the users of a device are engaged in criminal activities and

thus have a heightened concern about securing the contents of a device.

       64.     As discussed in this Affidavit, your Affiant has reason to believe that one or more

digital devices, the Device(s), will be found during the search. The passcode or password that

would unlock the Device(s) subject to search under this warrant currently is not known to law

enforcement. Thus, law enforcement personnel may not otherwise be able to access the data

contained within the Device(s), making the use of biometric features necessary to the execution of

the search authorized by this warrant.




                                                 40
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 49 of 51




       65.     I also know from my training and experience, as well as from information found in

publicly available materials including those published by device manufacturers, that biometric

features will not unlock a device in some circumstances even if such features are enabled. This

can occur when a device has been restarted, inactive, or has not been unlocked for a certain period

of time. For example, Apple devices cannot be unlocked using Touch ID when: (1) more than 48

hours has elapsed since the device was last unlocked; or, (2) when the device has not been unlocked

using a fingerprint for 8 hours and the passcode or password has not been entered in the last 6

days. Similarly, certain Android devices cannot be unlocked with Trusted Face if the device has

remained inactive for four hours. Biometric features from other brands carry similar restrictions.

Thus, in the event law enforcement personnel encounter a locked device equipped with biometric

features, the opportunity to unlock the device through a biometric feature may exist for only a

short time.

       66.     Due to the foregoing, if law enforcement personnel encounter any Device(s) that

are subject to seizure pursuant to this warrant and may be unlocked using one of the

aforementioned biometric features, this warrant permits law enforcement personnel to obtain from

the aforementioned person(s) the display of any physical biometric characteristics (such as

fingerprint/thumbprint or facial characteristics) necessary to unlock any Device(s), including to

(1) press or swipe the fingers (including thumbs) of the aforementioned person(s) to the fingerprint

scanner of the Device(s) found at the SUBJECT PREMISES; (2) hold the Device(s) found at the

SUBJECT PREMISES in front of the face of the aforementioned person(s) to activate the facial

recognition feature; and/or (3) hold the Device(s) found at the SUBJECT PREMISES in front of

the face of the aforementioned person(s) to activate the iris recognition feature, for the purpose of

attempting to unlock the Device(s) in order to search the contents as authorized by this warrant.




                                                 41
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 50 of 51




       67.     The proposed warrant does not authorize law enforcement to require that the

aforementioned person(s) state or otherwise provide the password, or identify specific biometric

characteristics (including the unique finger(s) or other physical features) that may be used to

unlock or access the Device(s). Nor does the proposed warrant authorize law enforcement to use

the fact that the warrant allows law enforcement to obtain the display of any biometric

characteristics to compel the aforementioned person(s) to state or otherwise provide that

information. However, the voluntary disclosure of such information by the aforementioned

person(s) would be permitted under the proposed warrant. To avoid confusion on that point, if

agents in executing the warrant ask any of the aforementioned person(s) for the password to any

Device(s), or to identify which biometric characteristic (including the unique finger(s) or other

physical features) unlocks any Device(s), the agents will not state or otherwise imply that the

warrant requires the person to provide such information, and will make clear that providing any

such information is voluntary and that the person is free to refuse the request.




                                                 42
Case 1:21-sw-00481-KLM Document 1 Filed 04/27/21 USDC Colorado Page 51 of 51




                                       CONCLUSION

       68.    I submit that this affidavit supports probable cause for a warrant to search the

SUBJECT PREMISES described in Attachment A and to seize the items described in Attachment

B.

                                                Respectfully submitted,



                                                  s/Marisa Budwick
                                                Marisa Budwick
                                                Special Agent
                                                FBI


       Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on ______________
                                                                              27August
                                                                                 Apr 2021
                                                                                       25, 2012


       _________________________________________
       UNITED STATES MAGISTRATE JUDGE




Application for search warrant was reviewed and is submitted by Julia Martinez, Assistant
United States Attorney (Colorado) and Katherine Nielsen, Trial Attorney, Detailee (United
States Attorney’s Office, District of Columbia.).




                                              43
